DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 13, the claim currently requires “a second connector connected to the first top portion,” which is indefinite as there is no disclosures for such a connection.  It appears as though Applicant intended to claim that “a second connector connected to the second top portion,” and for the purposes of the rejection, the Examiner will interpret the claim as such.  Correction or further clarification is needed.
	Regarding Claim 6, the claim includes the phrase: “the first tapered portion extends from the first base of the wood bell inward to a defined distance below that is below the first top portion of the wood bell,” which is indefinite.  It appears that the first instance of the word “below” should be deleted, and the claim claims will be interpreted as such for the purposes of this rejection.  If the current language was intentional, or if Applicant intended something different than interpreted by the Examiner, Applicant should clarify and/or amended the claims as needed.
	Claim 16 recites the limitation "the wood bell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding Claim 17, the claim requires that “the disc is curved convexly;” however; there is no disclosure for the disc being curved convexly as the only instance of discourse if the disc curvature in Specification states that: “the disc 312 may be concavely curved so that the curved disc 312 curves towards the body of the diaphragm 112 (See Specification, [0045]).”  Therefore, that claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (5,498,841).
	With respect to Claim 13, Allen teaches an apparatus (Figures 1-6, #20), comprising: a bell configured to capture a low-frequency vibration from a surface of a body (Col. 3, Lines 26-28), wherein the bell (22) comprises: a first base (See Figure A, #1 – Figure A is an exploded view of Figure 3, provided below) having a first diameter; a first tapered portion (2) extending upwardly from the first base (1) and tapering inwardly, wherein at least a portion of the first tapering portion (2) is hollow (clearly seen); a first top portion (3) having a second diameter and connected to a top of the first tapered portion (2), wherein the first base (1), the first tapered portion (2), and the first top portion (3) form an elongated bowl-like shape; a first channel (4) extending from a bottom the first base (1) to the hollow portion of the first tapered portion (2); a first connector (defined by threads of threaded aperture #62) connected to the first top portion (3); a diaphragm (24) configured to capture a high-frequency vibration from the surface of the body (Col. 2, Lines 3-5), wherein the diaphragm (24) comprises: a second base (5) having a third diameter, wherein at least a portion of the second base (5) comprising a disc (54) along a bottom surface of the second base (5); a second tapered portion (6) extending upwardly from the second base (5) and tapering inwardly; a second top portion (7) having a fourth diameter and connected to a top of the second tapered portion (6); a second channel (8) extending from the second top portion (7) to the disc (54); a second connector (defined by threads of threaded opening #41) connected to the second top portion (7) (see 112 rejection above - note that second connector #41 is technically connected to the first top portion #62 via member #21 as claimed).  Allen fails to explicitly teach wherein the base, the tapered portion, and the top portion form an elongated cone shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the wherein the base, the tapered portion, and the top portion form an elongated cone shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Allen.  It is noted that Applicant’s disclosures provides no criticality for the cone shaped bell, and the bowl-like shaped bell of Allen is functionally equivalent and will perform similarly in light of the disclosures of Allen and Applicant.
	With respect to Claim 14, Allen teaches further comprising a junction piece (21) comprising: a third connector (68) connected to the first connector (62); a fourth connector (42) connected to the second connector (41); and a fifth connector (27) connected to tubing (32).  
	With respect to Claim 15, Allen teaches wherein the first tapered portion (2) is entirely hollow (clearly seen).  
	With respect to Claim 17, Allen teaches wherein is obvious that the disc is curved convexly, as when in operation, the disc will vibrate so as to convey sound from a body of a patient to binaural portion of the head set, and said vibration of the diaphragm will cause it to be curved convexly when in operation, as is well known.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the disc is curved convexly, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Allen.
	With respect to Claim 18, Allen teaches an apparatus (Figures 1-6, #20), comprising: 17 of 19a bell (22) configured to capture a low-frequency vibration from a surface of a body (Col. 3, Lines 26-28), wherein the bell (22) comprises: a base (See Figure A, #1) having a first diameter; a tapered portion (2) extending upwardly from the base (1) and tapering inwardly; a top portion (3) having a second diameter and connected to a top of the first tapered portion (2), wherein the base (1), the tapered portion (2), and the top portion (3) form an elongated bowl-like shape; and a channel (4) extending from a bottom of the base (1) to the tapered portion (2).  Allen fails to explicitly teach wherein the base, the tapered portion, and the top portion form an elongated cone shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the base, the tapered portion, and the top portion form an elongated cone shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Allen.  It is noted that Applicant’s disclosures provides no criticality for the cone shaped bell, and the bowl-like shaped bell of Allen is functionally equivalent and will perform similarly in light of the disclosures of Allen and Applicant.
	With respect to Claim 20, Allen teaches wherein at least a portion of the tapering portion (2) is hollow (clearly seen).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (5,498,841) in view of Rossini (5,945,640).
	With respect to Claim 1, Allen teaches an apparatus (Figures 1-6, #20), comprising: a bell formed of metal, plastic or other materials or combinations (Col. 6, Lines 25-26), and configured to capture a low-frequency vibration from a surface of a body (Col. 3, Lines 26-28), wherein the bell (22) comprises: a first base (Figure A, #1) having a first diameter; a first tapered portion (2) extending upwardly from the first base (1) and tapering inwardly, wherein at least a portion of the first tapering portion (2) is at least partially hollow (clearly seen); a first top portion (3) having a second diameter and connected to a top of the first tapered portion (2), wherein the first base (1), the first tapered portion (2), and the first top portion (3) form an elongated bowl-like  shape; a first channel (4) extending from a bottom the base (1) to the at least partially hollow portion of the first tapered portion (2); a first connector (defined by threads of threaded aperture #62) connected to the first top portion (3); a diaphragm (24) configured to capture a high-frequency vibration from the surface of the body (Col. 2, Lines 3-5), wherein the diaphragm (24) comprises: a second base (5) having a third diameter, wherein at least a portion of the second base (5) comprising a disc (54) along a bottom surface of the second base (5); a second tapered portion (6) extending upwardly from the second base (5) and tapering inwardly; a second top portion (7) having a fourth diameter and connected to a top of the second tapered portion (6); a second channel (8) extending from the second top portion (7) to the disc (54); a second connector (defined by threads of threaded opening #41) connected to the second top portion (7) (see 112 rejection above - note that second connector #41 is technically connected to the first top portion #62 via member #21 as claimed; a junction piece (21) comprising: a third connector (68) connected to the first connector (62); a fourth connector (42) connected to the second connector (41); a fifth connector (27) connected to a first end of tubing (32); the tubing (32) comprising a column of air configured to convey at least one of the low- frequency vibration or the high-frequency vibration to a second end (end of tubing opposite first end connected to connector #27) of the tubing (32);  14 of 19a binaural apparatus (35/36) having a first end connected to the second end of the tubing (32), wherein the binaural apparatus (35/36) is configured to convey at least one of the low-frequency vibration or the high-frequency vibration to a second end (ends having ear pieces #37/38) of the binaural apparatus (35/36); and a first earpiece (37) connected to the second end of the binaural apparatus (35/36), wherein the first earpiece (37) is configured to convey at least one of the low-frequency vibration or the high- frequency vibration to a first ear of a listener (Col. 1, Lines 7-15).  Allen fails to explicitly teach wherein the bell is a wood bell, and wherein the base, the tapered portion, and the top portion form an elongated cone shape.  Rossini teaches a similar stethoscope head device having a bell (Figures 2-9, #23) that can be formed of metals and plastic as taught by Allen, as well as wood (Col. 4, Lines 33-38), and wherein a base (wide diameter end of bell #23), the tapered portion (tapered body of bell #23), and the top portion (narrow end of bell #23 connected to diaphragm #22) form an elongated cone shape (clearly seen).  Because Allen and Rossini teach overlapping possible materials for forming the bell, and further that Allen allows for other possible materials, such as the wood as taught by Rossini; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Allen, with the apparatus of Rossini so as to provide simple substitution of one known stethoscope bell material for another, to provide the predictable result of the bell functioning to convey sound regardless of the bell being formed from metal, plastic or wood, among other materials disclosed by Rossini.  Further Allen that the device can be formed of metal, plastic or other materials or combinations (Col. 6, Lines 25-26).  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 2, Allen teaches wherein: the tubing (32) comprises a first tube (32) and a second tube (33); and the junction piece (21) comprises a sixth connector (28), wherein the first tube (32) is configured to connect to the fifth connector (27) and the second tube (33) is configured to connect to the sixth connector (28).  
	With respect to Claim 3, Allen teaches further comprising a second earpiece (38) connected to the second end of the binaural apparatus (35/36), wherein the second earpiece (38) is configured to convey at least one of the low-frequency vibration or the high-frequency vibration to a second ear of the listener (Col. 1, Lines 7-15).  
	With respect to Claim 4, Allen teaches wherein the first connector (62) integrated into the first top portion (3).  
	With respect to Claim 5, Allen teaches wherein the at least partially hollow portion of the first tapered portion (2) is entirely hollow (clearly seen).  
	With respect to Claim 6, Allen teaches wherein the at least partially hollow portion of the first tapered portion (2) extends from the first base (1) of the wood bell (22 – when combined with Rossini) inward to a defined distance (could be distance extending from base #1 and terminating at upstream end of opening #62) that is below the first top portion (3) of the wood bell (22 – when combined).  
	With respect to Claim 7, Allen teaches wherein the at least partially hollow portion of the first tapered portion include a conduit (defined by aperture of threaded aperture #62) that extends from the defined distance below the first top portion (3) to the top of the first top portion (3).  
	With respect to Claim 8, Rossini teaches a wood bell (Col. 4, Lines 33-38).  Allen and Rossini fail to explicitly teach wherein the wood bell is a maple wood material, a spruce wood material, a cedar wood material, a mahogany wood material, or a rosewood material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the wood bell is a maple wood material, a spruce wood material, a cedar wood material, a mahogany wood material, or a rosewood material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claims 9-12, Allen and Rossini are relied upon for the reasons and disclosures set forth above.  Allen further teaches each of the first base (1) diameter, wood bell (22 – when combined) height and the first top portion (3) diameter, the second connector (41) diameter, the second channel (8) diameter, the diaphragm (24) height, and the disc (54) thickness each having obvious, but unspecified dimensions. Allen and Rossini fails to explicitly teach wherein: a diameter of the first base is between 1.5 inches and 2.5 inches; a height of the wood bell is between 1.5 inches and 2.5 inches; and a diameter of the first top portion is between 0.35 inches and 0.85 inches; wherein: a diameter of the first base is 2 inches; a height of the wood bell is 2 inches; and a diameter of the first top portion is 0.6 inches; wherein: a diameter of the second connector is between 0.3 inches and 0.7 inches; a diameter of the second channel is between 0.275 inches and 0.475 inches; a height of the diaphragm is between 0.15 inches and 0.65 inches; and a thickness of the disc is between 0.04 inches and 0.08 inches; wherein: a diameter of the second connector is 0.5 inches; a diameter of the second channel is 0.375 inches; a height of the diaphragm is 0.4 inches; and a thickness of the disc is 0.06 inches.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein: a diameter of the first base is between 1.5 inches and 2.5 inches; a height of the wood bell is between 1.5 inches and 2.5 inches; and a diameter of the first top portion is between 0.35 inches and 0.85 inches; wherein: a diameter of the first base is 2 inches; a height of the wood bell is 2 inches; and a diameter of the first top portion is 0.6 inches; wherein: a diameter of the second connector is between 0.3 inches and 0.7 inches; a diameter of the second channel is between 0.275 inches and 0.475 inches; a height of the diaphragm is between 0.15 inches and 0.65 inches; and a thickness of the disc is between 0.04 inches and 0.08 inches; wherein: a diameter of the second connector is 0.5 inches; a diameter of the second channel is 0.375 inches; a height of the diaphragm is 0.4 inches; and a thickness of the disc is 0.06 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claims 16, Allen is relied upon for the reasons and disclosures set forth above.  Allen further teaches wherein the bell (22) is formed of metal, plastic or other materials or combinations (Col. 6, Lines 25-26).  Allen fails to explicitly teach wherein the bell is a wood bell, and the wood bell is a maple wood material, a spruce wood material, a cedar wood material, a mahogany wood material, or a rosewood material.  Rossini teaches a similar stethoscope head device having a bell (Figures 2-9, #23) that can be formed of metals and plastic as taught by Allen, as well as wood (Col. 4, Lines 33-38).  Because Allen and Rossini teach overlapping possible materials for forming the bell, and further that Allen allows for other possible materials, such as the wood as taught by Rossini; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Allen, with the apparatus of Rossini so as to provide simple substitution of one known stethoscope bell material for another, to provide the predictable result of the bell functioning to convey sound regardless of the bell being formed from metal, plastic or wood, among other materials disclosed by Rossini.  Further Allen that the device can be formed of metal, plastic or other materials or combinations (Col. 6, Lines 25-26).  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the wood bell is a maple wood material, a spruce wood material, a cedar wood material, a mahogany wood material, or a rosewood material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claims 19, Allen is relied upon for the reasons and disclosures set forth above.  Allen further teaches wherein the bell (22) is formed of metal, plastic or other materials or combinations (Col. 6, Lines 25-26).  Allen fails to explicitly teach wherein the bell is a wood material with a grain of the wood material extending longitudinally from the base to the top portion.  Rossini teaches a similar stethoscope head device having a bell (Figures 2-9, #23) that can be formed of metals and plastic as taught by Allen, as well as wood (Col. 4, Lines 33-38).  Because Allen and Rossini teach overlapping possible materials for forming the bell, and further that Allen allows for other possible materials, such as the wood as taught by Rossini; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Allen, with the apparatus of Rossini so as to provide simple substitution of one known stethoscope bell material for another, to provide the predictable result of the bell functioning to convey sound regardless of the bell being formed from metal, plastic or wood, among other materials disclosed by Rossini.  Further Allen that the device can be formed of metal, plastic or other materials or combinations (Col. 6, Lines 25-26).  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wood material with a grain of the wood material extending longitudinally from the base to the top portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound amplification stethoscopes are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837